Case 2:11-cv-11190-AC-MJH ECF No. 111 filed 02/05/19              PageID.2158     Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

LEO RATTÉ, a minor by his Next Friend,
CLAIRE ZIMMERMAN; CLAIRE
ZIMMERMAN; and CHRISTOPHER
RATTÉ,

                     Plaintiffs,                                          Case No: 11-11190

vs.                                                                      HON. AVERN COHN

MAURA CORRIGAN; CITY OF DETROIT;
CELESTE REED; SCOTT HALL; RICHARD
KNOX; SUALYN HOLBROOK; CHERITA
TURNER-ROYSTER; and JUDY A.
HARTSFIELD,

                 Defendants.
_____________________________________/

                                          ERRATA

       On November 26, 2013, the Court issued a Memorandum And Order Severing Count
I Against Defendant Corrigan And Denying Defendant Hartsfield’s Motion To Dismiss (Doc.
63) And Granting Defendant’s Holbrook’s And Turner’s Motion For Summary Judgment
(Doc. 64). See (Doc. 86). The Memorandum and Order on page 14 states:

       The Sixth Circuit has also explained that removing a child from his or her parents
       implicates the Fourth Amendment rights of both the child and his or her parents.
       Pittman v. Cuyahoga Cnty. Dep't of Children and Family Servs.,640 F.3d 716 (2011).1

It should read (change in bold):

       The Sixth Circuit has also explained that removing a child from his or her parents
       implicates the Fourteenth Amendment rights of both the child and his or her parents.
       Pittman v. Cuyahoga Cnty. Dep't of Children and Family Servs.,640 F.3d 716 (2011).


Dated: 2/5/2019                                    S/Avern Cohn
       Detroit, Michigan                           AVERN COHN
                                                   UNITED STATES DISTRICT JUDGE




       1
        A prior errata corrected the citation to Pittman. See Doc. 89.
